Title: To James Madison from Daniel Brent, 10 September 1802
From: Brent, Daniel
To: Madison, James


Dear Sir,
Washington, September 10. 1802.
I have had the Honor already of acknowledging the receipt of your last letter, which was of the 3d Inst. Considering every thing, it appeared to me best that Major Lenox’es request should be complied with, and I have accordingly made use of your requisition upon the Treasury in his favor for that purpose, to the extent of the sum, 3000 Dollars, which it directs to be paid to him. Similar payments, which it has become necessary to procure a law to be passed to sanction, have been repeatedly made to him and others, with the Concurrence of the Department of State, under Circumstances much less pressing; and there seemed to be no impropriety, therefore, in adding this case to the list, especially as the advance is Chiefly intended for the reimbursement of a sum which Mr Lenox was under the necessity of borrowing, and actually did borrow, on public account. I have written to him, requesting him to send forward his accounts without delay.
Captain Davidson has three bills of Isaac Cox Barnet, late Consul of the U. S at Bordeaux, altogether for Three thousand, five hundred, seventy nine Dolls. and 64 Cents, on the Secy of State. He presented them yesterday at your Office for acceptance. They are at 30 days sight, and were drawn on the 30th June last. No advice has been received from Mr Barnet on the subject of these Bills, tho’ they are in the usual form, and refer to advice. I told Cap. Davidson that it was very doubtful whether they would be paid in any event—but that I was well assured you would not pay them without advice. They will doubtless be brought forward again. From the appearance of the Drawer’s Accounts at the Auditor’s office, which remain unsettled with a great mass of others of the same kind, I presume these Bills are founded upon a supposed balance in his favor, on a settlement.
I have not met with the Certificate alluded to in Mr Wagner’s letter, herewith sent, but hope to find it in the next search I make, which will be to day. The account mentioned in Mr Montflorence’s letter, herewith likewise sent to You, will be forthwith settled at the Treasury, and the sum found due paid to Mr Forman, as requested. It is said that the John Adams will not get off ’till next Sunday week. I have the Honor to be, with great Respect and sincere esteem, Dear sir, Your Ob. & very faithful servt.
Danl Brent.
 

   
   RC (DLC). Docketed by JM.



   
   See Lenox to JM, 17 Aug. 1802, and n. 1.



   
   See Brent to JM, 7 Sept. 1802, and n. 3.



   
   In his letter to JM of 12 Oct. 1801, James C. Mountflorence enclosed his account for maintaining the U.S. consulate at Paris, which he asked JM to “cause to be paid to my friend Mr. Joseph Forman” (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:174). Brent wrote to Forman on 15 Sept. 1802 (DNA: RG 59, DL, vol. 14), offering to send the money to him at Baltimore on settlement of the account.


